DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1, 3-16, and 18-30 are pending and are examined. Claims 2 and 17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 14, the limitation “wherein the exposed portion of the plasma membrane is isolatable from the remainder of the plasma membrane to meter and deliver a predetermined volume of patient plasma for performance of the one or more diagnostic assays” is unclear and indefinite. What does isolatable mean in this instance and how is a portion of the membrane isolatable? Is it removable?  In what manner does isolation occur? Is there a portion that is scored for example? Is the portion cut off or removed from the remainder of the membrane? 1) Please clarify how a portion is isolatable from the rest of the membrane. How is a predetermined volume of patient plasma delivered? How is it known to a user of the sample device that the volume has been achieved in the membrane? 2) Please clarify the structure of the membranes that allows for delivery of a predetermined volume of plasma.
Regarding Claims 1 and 14, the limitation “wherein the exposed portion of the plasma membrane has a surface area that holds a predetermined volume of plasma” is unclear and indefinite. How does a certain portion of a membrane hold a predetermined volume of plasma and the remaining portion of the membrane does not? The examiner notes a membrane is generally porous and thus the plasma would inherently flow from one portion of the membrane to another? What prevents this flow from the surface area of the exposed portion of the membrane to the remaining portion of the membrane? Please clarify how a surface area holds a predetermined volume of plasma.
Regarding Claim 29, the limitation “the step of isolating the exposed portion of the plasma membrane is further defined as severing the exposed portion of the plasma membrane from the remainder of the plasma membrane” is unclear and indefinite. How is the exposed portion of the plasma membrane severed from the remaining portion of the plasma membrane? Is external source such as scissors used? Is there a structure on the claimed sample device that would allow for the exposed portion of the plasma membrane to be severed from the remainder of the plasma membrane? Please clarify how step of severing the exposed portion of the plasma membrane occurs. 
Claims 3-13, 15, 16, and 18-28, and 30 are rejected by virtue of being dependent on a rejected base claim. 

Allowable Subject Matter
Claims 1, 3-16, and 18-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the first end of the plasma membrane is in substantially direct contact with the second end of the at least one red blood cell capture membrane, wherein the second end of the plasma membrane extends beyond the first end of the top portion thereby forming an exposed portion of the plasma membrane, and wherein the exposed portion of the plasma membrane has a surface area that holds a predetermined volume of plasma, and wherein the exposed portion of the plasma membrane is isolatable from the remainder of the plasma membrane to meter and deliver a predetermined volume of patient plasma for performance of the one or more diagnostic assays.

Response to Arguments
Applicant’s arguments, see page 10, filed 11/18/22, with respect to the claim objection of claim 1, line 13 (punctuation) have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 

Applicant’s arguments, see pages 10-13, filed 11/18/22, with respect to the claim rejections have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 

First, Applicant argues on page 10 that claims 1, 9, 14, and 22 have been amended. On page 12, the second end of the plasma membrane forms an exposed portion of the plasma membrane that can be isolated from the remainder of the plasma membrane. Also the exposed portion of the plasma membrane is provided with a specific surface area that holds a predetermined volume of plasma.
In response, the examiner notes that although the previous rejection is withdrawn, there are new 112b rejections in light of the amendments. Specifically, the applicant should clarify how the plasma membrane is isolatable and severable based on the claimed structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798